Title: To Thomas Jefferson from Béthune-Charost, 22 December 1789
From: Béthune-Charost, Armand Joseph, Comte de
To: Jefferson, Thomas



La haye Ce 22. Xbre. 1789.

La marque de Confiance, Monsieur, qui vient de vous être accordée, est la juste récompense de vos travaux et de vos vertus. Personne ici n’en est Surpris, et je ne Serai point étonné d’apprendre un jour qu’Elle n’a Surpris que Vous.
Il S’élève à ce moment un nouvel Etat en Europe, dont les rapports Commerciaux peuvent devenir fort importans pour les Etats Unis. Me permettriez-vous, Monsieur, de vous adresser à ce Sujet un mémoire instructif, dont, si vous le jugés convenable et pour plus grande précaution, Je pourrois en même temps envoyer le Duplicata à M. Adams à Londres.
J’ai l’honneur d’être avec un très Sincère attachement, Monsieur, Votre très humble & très obéissant Servit[eur,]

Béthune-[Charost]

